DETAILED ACTION
Claims 1, 4, 5, 7-10, 13, 16, 19, and 22-24 are amended. Claims 6, 15, and 25 are cancelled. Claims 1-5, 7-14, and 16-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraph [0052] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claims 4, 5, 19, and 22-24 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 10, 13, and 19 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 10-14 and 19 in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5, 7-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 2014/0351811 A1) in view of Bolic et al. (US 2016/0210167 A1; hereinafter Bolic) and Hofmann et al. (US 2008/0301342 A1; hereinafter Hofmann).

With respect to claim 1, Kruglick teaches: An apparatus (see e.g. Kruglick, paragraph 33: “a field-programmable gate array (FPGA)”) for providing hardware acceleration to computing (see e.g. Kruglick, paragraph 33: “hardware acceleration module 218 may include a field-programmable gate array (FPGA)”; and paragraph 39: “hardware accelerator for implementation on an FPGA”), comprising: 
a plurality of programmable circuit cells (see e.g. Kruglick, paragraph 33: “a field-programmable gate array (FPGA) having multiple logic cells”); and 
circuitry (see e.g. Kruglick, paragraph 33: “circuits and/or processors”) in the programmable circuit cells to (see e.g. Kruglick, paragraph 33: “a field-programmable gate array (FPGA) having multiple logic cells or digital units, which may be combined to form circuits and/or processors with various functionalities”): 
receive, from a plurality of virtual machines (see e.g. Kruglick, paragraph 32: “a number of virtual machines, such as a first virtual machine 204, a second virtual machine 208, and other virtual machines”; Fig. 2: “VM1 204”, “VM2 208”) running on a processor (see e.g. Kruglick, paragraph 32: “a physical server 202 (e.g., the physical servers 110, 111, or 113 in FIG. 1) may be configured to execute a number of virtual machines”), a plurality of data flows (see e.g. Kruglick, paragraph 33: “virtual machines 204, 208 may transfer part of their computing loads to the associated hardware accelerators on the hardware acceleration module 218 by, for example, communicating data”) 
see e.g. Kruglick, paragraph 33: “each hardware accelerator loaded on the hardware acceleration module 218 may be associated with one or more applications implemented on the virtual machines. For example, one hardware accelerator may be associated with the first application 206 and another hardware accelerator may be associated with the second application 210”; and Fig. 2); and 
manage … the plurality of data flows independent of one another (see e.g. Kruglick, paragraph 33: “each hardware accelerator loaded on the hardware acceleration module 218 may be associated with one or more applications implemented on the virtual machines. For example, one hardware accelerator may be associated with the first application 206 and another hardware accelerator may be associated with the second application 210”; paragraph 41: “a hardware accelerator version may be configured for… a particular virtual machine type”; and paragraph 59: “Each hardware accelerator version may be generated for implementation on a different hardware acceleration module configuration”),
	Since Kruglick discloses implementing hardware accelerators specific to each virtual machine to handle data flows of their corresponding virtual machines (see e.g. Kruglick, paragraphs 33, 41, 59), Kruglick inherently discloses the hardware accelerators managing these data flows independent of one another (e.g. the hardware accelerator specifically implemented for VM1 204 manages the data of VM1 204 independent from the hardware accelerator specifically implemented for VM2 208 which manages the data for VM2 208).
	However, Kruglick does not explicitly disclose these data flows containing requests and corresponding responses.
	On the other hand, Bolic teaches:
that respectively include a plurality of data requests (see e.g. Bolic, paragraph 42: “A dataflow in a paravirtualized FPGA… pass the request to a device driver 307… initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way to perform a computation”); 
responses to (see e.g. Bolic, paragraph 42: “retrieve the results”)
Kruglick and Bolic are analogous art because they are in the same field of endeavor: communication management between FPGA modules and virtual machines. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Bolic. The motivation/suggestion would be to improve communication efficiency between the FPGA and virtual machines.
Furthermore, Kruglick does not explicitly disclose utilizing a write-fence mode.
However, Hofmann teaches:
wherein for a particular data flow in write-fence mode (see e.g. Hofmann, paragraph 30: “use a fence or memory barrier operation”; and paragraph 56: “transfer request is… a barrier command”), manage responses comprises delay at least one protect write request for the particular data flow until a response has been received for at least one prior protect write request (see e.g. Hofmann, paragraph 30: “a memory barrier is a general operation used to enforce order between transactions to shared memory… a data memory barrier (DMB) which simply creates a barrier between previous and subsequent memory accesses made by a bus master. The DMB ensures that all outstanding explicit memory accesses issued prior to the DMB are complete before any following memory transactions begin”; and paragraph 58: “enforcing program order on a sequence of data transfer requests from a master to a slave device… A conventional strongly ordered memory access operates as if the access was protected by a fence, such as obtained through the use of a data memory barrier command”).
Kruglick and Hofmann are analogous art because they are in the same field of endeavor: managing memory access operations associated with FPGA devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Hofmann. The motivation/suggestion would be to improve memory access efficiency.

With respect to claim 2, Kruglick as modified teaches: The apparatus of claim 1, 
Kruglick does not but Hofmann teaches:
wherein a data request comprises a data flow identifier (see e.g. Hofmann, paragraph 26: “transfer attributes describing a transfer may be associated with an address channel and may be used to identify a destination device or devices that are to receive the transfer”), a function (see e.g. Hofmann, paragraph 25: “propagates read, write, barrier”), and a data type (see e.g. Hofmann, paragraph 56: “transfer request is a normal transfer or a barrier command”), wherein the function further includes one of read (see e.g. Hofmann, paragraph 25: “propagates read”), write (see e.g. Hofmann, paragraph 25: “propagates… write”), and write-fence (see e.g. Hofmann, paragraph 25: “propagates… barrier”), and wherein the data type includes one of protected (see e.g. Hofmann, paragraph 56: “transfer request is… a barrier command”; and paragraph 58: “strongly ordered memory access operates as if the access was protected by a fence, such as obtained through the use of a data memory barrier command”) or unprotected (see e.g. Hofmann, paragraph 56: “transfer request is a normal transfer”).
Kruglick and Hofmann are analogous art because they are in the same field of endeavor: managing memory access operations associated with FPGA devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Hofmann. The motivation/suggestion would be to improve memory access efficiency.

With respect to claim 3, Kruglick as modified teaches: The apparatus of claim 1, wherein to manage the responses to the plurality of data flows independent of one another comprises: 
Kruglick does not but Hofmann teaches:
to identify a data flow as in a write-fence mode (see e.g. Hofmann, paragraph 56: “transfer request is… a barrier command”) when a data request of the data flow includes a write-fence function to protect one or more data requests of the data flow with write function (see e.g. Hofmann, paragraph 58: “strongly ordered memory access may be viewed as a non-cacheable access and the access location possibly shared. A conventional strongly ordered memory access operates as if the access was protected by a fence, such as obtained through the use of a data memory barrier command”).
Kruglick and Hofmann are analogous art because they are in the same field of endeavor: managing memory access operations associated with FPGA devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Hofmann. The motivation/suggestion would be to improve memory access efficiency.

With respect to claim 4, Kruglick as modified teaches: The apparatus of claim 1, wherein to manage the responses to the plurality of data flows independent of one another comprises: 
Kruglick does not but Hofmann teaches:
to identify a first data flow as not in write-fence mode (see e.g. Hofmann, paragraph 57: “the address/segment directed memory barrier operation is complete”), if a response has been received by the apparatus from a device for at least one protected data write request a data flow sent to the device (see e.g. Hofmann, paragraph 57: “waits pending receipt of all barrier responses. Once all barrier responses have been received, then block 820 is reached. At block 820, a barrier response is forwarded to the requesting bus master, which in this scenario is bus master 302. At this point the address/segment directed memory barrier operation is complete”).
Kruglick and Hofmann are analogous art because they are in the same field of endeavor: managing memory access operations associated with FPGA devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Hofmann. The motivation/suggestion would be to improve memory access efficiency.

With respect to claim 5, Kruglick as modified teaches: The apparatus of claim 1, wherein to manage the responses to the plurality of data flows independent of one another comprises: 
Kruglick does not but Hofmann teaches:
to send a data request of a data flow to a device, if the data flow is not in write-fence mode and the data request is not protected (see e.g. Hofmann, paragraph 56: “determines whether the transfer request is a normal transfer or a barrier command. If the request is for a normal transfer, a normal transfer flow is followed”; and paragraph 34: “normal read and write data transfers”).
Kruglick and Hofmann are analogous art because they are in the same field of endeavor: managing memory access operations associated with FPGA devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglick with the teachings of Hofmann. The motivation/suggestion would be to improve memory access efficiency.

With respect to claim 7, Kruglick as modified teaches: The apparatus of claim 1, wherein the data requests comprise instructions to one or more devices (see e.g. Kruglick, Fig. 2: “Memory 220”; and paragraph 33: “virtual machines 204, 208 may transfer part of their computing loads to the associated hardware accelerators on the hardware acceleration module 218 by, for example, communicating data via a system memory 220”).

With respect to claim 8, Kruglick as modified teaches: The apparatus of claim 7, wherein the device comprises a memory device (see e.g. Kruglick, Fig. 2: “Memory 220”; and paragraph 33: “communicating data via a system memory 220”).

With respect to claim 9, Kruglick as modified teaches: The apparatus of claim 1, wherein the apparatus comprises a field programmable gate array (FPGA) (see e.g. Kruglick, paragraph 33: “a field-programmable gate array (FPGA)”), and the programmable circuit cells comprise programmable gates of the FPGA (see e.g. Kruglick, paragraph 33: “a field-programmable gate array ( FPGA) having multiple logic cells or digital units, which may be combined to form circuits and/or processors with various functionalities”).

With respect to claim 10-14: Claims 10-14 are directed to a computing system comprising a processor, a device, and an accelerator to implement active functions corresponding to the functions implemented by the apparatus disclosed in claims 1-5, respectively; please see the rejections directed to claims 1-5 above which cover the limitations recited in claims 10-14. Note that, Kruglick also discloses a computing system (see e.g. Kruglick, Fig. 2) comprising a processor (see e.g. Kruglick, paragraph 33), a memory device 220 (see e.g. Kruglick, Fig. 2), and a hardware accelerator 218 (Kruglick, Fig. 2) to implement active functions corresponding to the functions implemented by the apparatus disclosed in claims 10-14.

With respect to claims 16-19: Claims 16-19 are directed to a method corresponding to the functions implemented by the apparatus disclosed in claims 1-4, respectively; please see the rejections directed to claims 1-4 above which cover the limitations recited in claims 16-19.

With respect to claims 20-24: Claims 20-24 are directed to an apparatus comprising means for receiving, mapping, and managing which implement active functions corresponding to the functions implemented by the apparatus disclosed in claims 1-5, respectively; please see the rejections directed to claims 1-5 above which cover the limitations recited in claims 20-24. Note that, Kruglick also discloses an apparatus with appropriate means (see e.g. Kruglick, paragraph3; Fig. 2) to implement active functions corresponding to the functions implemented by the apparatus disclosed in claims 1-5.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Hofmann fails to disclose the limitation “wherein for a particular data flow in write-fence mode, manage responses comprises delay at least one protect write request for the particular data flow until a response has been received for at least one prior protect write request” as recited (Remarks, pages 9-10).
	However, note that Hofmann does disclose fence/barrier operations that enforces an order to shared memory transactions wherein a barrier ensures a given memory access transaction cannot proceed all of the previously issued transaction are completed (see e.g. Hofmann, paragraph 30: “a memory barrier is a general operation used to enforce order between transactions to shared memory… a data memory barrier (DMB) which simply creates a barrier between previous and subsequent memory accesses made by a bus master. The DMB ensures that all outstanding explicit memory accesses issued prior to the DMB are complete before any following memory transactions begin”).

	Consequently, Kruglick in view of Hofmann teaches the limitations “wherein for a particular data flow in write-fence mode, manage responses comprises delay at least one protect write request for the particular data flow until a response has been received for at least one prior protect write request” as recited in claim 1. For more details, please see the corresponding rejection above.
 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,916,162 B2 by Gupta.
U.S. Patent No. 7,984,202 B2 by Hofmann et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194